Citation Nr: 0945176	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  04-27 494	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder with numbness of the upper extremities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1969, from December 1990 to May 1991, and from 
February 2002 to July 2002.  He also was a member of the 
South Carolina Air National Guard for over 30 years with 
periods of active duty for training (ACDUTRA) and inactive 
duty for training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision by the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In March 2007, this 
matter was before the Board and was remanded for further 
development.

The Veteran failed to appear for a scheduled Board 
videoconference hearing in July 2005.  On the scheduled 
hearing date, the RO received correspondence from the 
Veteran's representative stating that the Veteran wanted to 
cancel his hearing.  Based on these facts, the Board 
considers the hearing request as withdrawn. 38 C.F.R. 
§ 20.704 (2009).  


FINDINGS OF FACT


The evidence of record demonstrates that the Veteran's 
cervical spine disorder with numbness of the upper 
extremities was present within one year following separation 
from service.


CONCLUSION OF LAW

The Veteran's cervical spine disorder with numbness of the 
bilateral upper extremities may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008). In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009).  

VA regulations provide that where a Veteran served 90 days or 
more of continuous, active military service during a period 
of war or after December 31, 1946, and certain chronic 
diseases, including arthritis, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1137 (West 2002); 38 C.F.R. § 3.309 (2009).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

VA law provides that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled or died 
from a disease or injury incurred in or aggravated in line of 
duty, or any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) 
(2009); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  
The Court has held that VA service connection compensation 
presumptions do not apply with only ACDUTRA or INACDUTRA 
service.  Id. at 477-78.

In order to prevail on the issue of service connection on the 
merits, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between service and the disability.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2009).

Factual Background 

The Veteran is service connected for lumbosacral strain and 
spondylolithesis of the lower back.  The Board will address 
only the cervical spine and the numbness of the bilateral 
upper extremities in this decision.

The Veteran's service records show that he enlisted into the 
United States Air Force (USAF) in January 1965.  The 
Veteran's enlistment examination was silent as to any spine 
or musculoskeletal abnormalities.  Treatment notes from the 
USAF Emergency Room dated in March 1968 state that the 
Veteran was treated after a motor vehicle accident where the 
Veteran's vehicle was hit from behind.  
An investigation of accident report dated in June 1968 
reported that the Veteran, in April 1968, was a passenger in 
a motorcycle accident.  The report was silent as to injuries 
to the cervical spine.  On his January 1969 report of medical 
history completed in conjunction with his separation 
examination, the Veteran indicated that he had recurrent back 
pain.  Upon further questioning, it was noted that the pain 
was in the lower back.  The Veteran's separation examination 
was silent as to any back pathology.

Additional service treatment records for the period prior to 
1999 make no mention of the cervical spine or numbness of the 
bilateral upper extremities.

VA medical center (VAMC) x-ray notes dated in January 1999 
showed some straightening of the cervical spine without 
narrowing of the neuroforamina.  Studies of the Veteran's MRI 
with the same date found that the Veteran's cervical spine to 
be essentially negative.  

A periodic examination report from the National Guard dated 
in February 2001 was silent as to cervical spine, neck or 
extremity abnormalities.  

The Veteran's personnel records include a document entitled 
"Special Order RW-31" which shows that in February 2002, 
the Veteran was ordered to perform active duty for the 
National Guard between February 19, 2002 and May 19, 2002.  
This period of active duty was extended  to July 7, 2002 in a 
document entitled "Special Order RW-38."  A March 2003 
point credit summary from the National Guard noted that the 
Veteran was on active duty between February 19, 2002 and July 
7, 2002.

A VAMC neurology note dated in June 2003 reported that the 
Veteran gave a history of neck pain which he had sustained 
for approximately a year.  The Veteran stated that his pain 
began in his neck and radiated to both shoulders with low 
back pain.  The Veteran's neurologist described the Veteran's 
condition as a chronic problem that had been treated in the 
past with Percocet.  Studies of MRI scans of the cervical 
spine dated in July 2003 yielded the impression of 
degenerative stenosis at the cervical spine, most severe at 
the C5/C6 level.  It was noted that the abnormal findings 
represented a change from the Veteran's previous January 1999 
MRI.

In September 2003, the Veteran underwent a VA examination.  
The Veteran stated that he was well until Desert Storm when 
he developed an onset of pain in the cervical spine which had 
increased with time.  The Veteran reported that his cervical 
spine pain did not radiate.  He stated that his pain had 
become constant and had increased in severity.  The examining 
physician noted that imaging of the cervical spine showed 
advancing degenerative joint disease with foraminal stenosis 
of the C5/C6, and C6/C7 bilaterally.  

A February 2004 VAMC physical therapy noted that the Veteran 
had spondyosis of the cervical spine.  A diagnosis of neck 
pain was noted.  The Veteran reported a long standing history 
of neck pain and stated that his pain was due to arthritis.  

In December 2003, the Veteran provided a statement in support 
of his claim.  The Veteran stated that he felt many 
significant events during his military career caused the 
severe pain in his upper back.  He stated that after 
Operation Desert Storm, he continued to experience increased 
levels of pain in his upper back.  He elaborated that at 
first his pain was intermittent but that a 1996 injury 
increased his pain in his upper back when he was connecting a 
power generator to a tow vehicle.  He further added that he 
experienced severe pain while working driving a ground rod 
for generator installation in 2001.  

In March 2007, the Veteran's claim was remanded for further 
development and to schedule a VA examination in order to 
determine the nature and etiology of any cervical spine 
disorder including numbness in the upper extremities.  In a 
May 2008 correspondence, the Veteran was notified of his 
examination scheduled in June 2008.  The Veteran failed to 
report for his scheduled VA examination.  

Analysis

Based upon the evidence of record, the Board finds that the 
Veteran served on active duty between February 2002 and July 
2002 and that June 2003 treatment records show that the 
Veteran complained of pain in neck within a year of his 
active duty service.  The Board thus concludes, as the 
Veteran's cervical spine disorder appears to have manifested 
within the one year presumptive period for arthritis, that 
the Veteran's cervical spine disorder with numbness of the 
upper extremities was incurred within a year of his last 
period active service.

Giving the Veteran the benefit of the doubt, and taking into 
account the fact that the medical evidence shows that the 
condition of the Veteran's upper back changed during the one 
year presumptive period for service connection for arthritis, 
the Board finds that the Veteran's current cervical spine 
condition is presumed to have incurred in service.  


ORDER

Entitlement to service connection for a cervical spine 
disorder with numbness of the upper extremities is allowed.




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


